DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 6, 7, 8, 12, 13, 14, 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Patel (US 20130245387).

Regarding claim 1, A method for adjusting a transmission frequency of a physiological monitoring device including physiological data recording circuitry and a receiver that are wirelessly connected to one another to exchange data on the transmission frequency, comprising: providing, via a programming device, the transmission frequency; connecting the programming device to the physiological data recording circuitry; transferring, from the programming device, a first coding signal to the physiological data recording circuitry, the first coding signal being indicative of the transmission frequency; and providing, via the programming device, the transmission frequency to the receiver. (“A personal area network (13) includes a plurality of wireless medical devices (12) which monitors physiological patient data and/or deliver therapy to the patient. The medical devices (12)each include a location management module (46) which controls a transceiver (40) to operate according to a operating profile associated with the geographical region in which the devices (12) currently reside. The operating profiles include at least one of transmission frequency, duty cycle, and maximum transmit power as mandated by local regulatory requirements. A wireless hub (10), as part of the personal area network (13), communicates with the wireless medical devices (12) and interfaces them with an infrastructure network (30). The hub (10) includes a location management module (46') which receives a current geographical position and determines the corresponding geographical region and retrieves an operating profile(s) associated with the region. The hub advertises the operating profile to the wireless medical devices (12)” Patel: abstract)

Regarding claim 2, The method as claimed in claim 1, wherein the first coding signal comprises a trigger signal, and wherein the transferring of the first coding signal comprises signaling, to the physiological data recording circuitry via the trigger signal, an intended change of the transmission frequency. (“With reference to FIG. 3, in another embodiment, the wireless medical device wirelessly receives the current geographical location from the hub device 10. The hub medical device 10 includes a first transceiver 40' which communicates with the other wireless medical devices of the body network and a second transceiver 40'' which communicates with the infrastructure network 30. The wireless hub may be connected with a physiological data sensor and/or an actuator like the other wireless medical devices 12, or may function merely as a central controller or coordinator and for transferring physiological and/or therapy related information to and from the network 30. Similarly to the wireless medical devices 12, the hub 10 includes a location management module 46' which ascertains a current geographical position of the hub 10 and determines an associated geographical region associated with the current geographical position. The location management module 46' controls the wireless transceivers 40', 40'' to operate according to one of the operating profiles based on the determined geographical region. The location management module 46' receives the current geographical position from at least one of a user input 54', global positioning module 56', and via the infrastructure network 30. The user input 54' and global positioning module 56' function similar to that of the wireless medical devices 12. Using an input device, such as a switch (as illustrated), button, keyboard, joystick, keypad, touch-screen, touchpad, or other suitable input device, the user can select a geographical region” Patel: paragraph 26 & “Communication modules 50', 50'' receive and transmit information packets to/from the wireless medical devices 12 and the infrastructure network 30, respectively. The communications module 50' controls the transceiver 40' to transmit the packets with an operating profile dictated by the location management module 46'. Accordingly, The communications module 50'' controls the transceiver 40'' to transmit the packets with an operating profile dictated by the location management module 46'. If the hub unit 10 is connected with a sensor or actuator, then it also includes a sensor or actuator control module 52'” paragraph 28)

Regarding claim 6, The method as claimed in claim 1, wherein the receiver comprises an input and receiver control circuitry, and wherein providing of the transmission frequency to the receiver comprises: connecting the programming device to the input; and transferring a second coding signal indicative of the transmission frequency from the programming device to the receiver control circuitry. (“With reference to FIG. 3, in another embodiment, the wireless medical device wirelessly receives the current geographical location from the hub device 10. The hub medical device 10 includes a first transceiver 40' which communicates with the other wireless medical devices of the body network and a second transceiver 40'' which communicates with the infrastructure network 30. The wireless hub may be connected with a physiological data sensor and/or an actuator like the other wireless medical devices 12, or may function merely as a central controller or coordinator and for transferring physiological and/or therapy related information to and from the network 30. Similarly to the wireless medical devices 12, the hub 10 includes a location management module 46' which ascertains a current geographical position of the hub 10 and determines an associated geographical region associated with the current geographical position. The location management module 46' controls the wireless transceivers 40', 40'' to operate according to one of the operating profiles based on the determined geographical region. The location management module 46' receives the current geographical position from at least one of a user input 54', global positioning module 56', and via the infrastructure network 30. The user input 54' and global positioning module 56' function similar to that of the wireless medical devices 12. Using an input device, such as a switch (as illustrated), button, keyboard, joystick, keypad, touch-screen, touchpad, or other suitable input device, the user can select a geographical region” Patel: paragraph 26 & “Communication modules 50', 50'' receive and transmit information packets to/from the wireless medical devices 12 and the infrastructure network 30, respectively. The communications module 50' controls the transceiver 40' to transmit the packets with an operating profile dictated by the location management module 46'. Accordingly, The communications module 50'' controls the transceiver 40'' to transmit the packets with an operating profile dictated by the location management module 46'. If the hub unit 10 is connected with a sensor or actuator, then it also includes a sensor or actuator control module 52'” paragraph 28)

Regarding claim 7, The method as claimed in claim 1, wherein: the physiological data recording circuitry comprises a sensor and capture control circuitry, the sensor is configured to record physiological signals of an examination object, the programming device comprises a connector, and connecting the programming device to the physiological data recording circuitry comprises attaching the connector of the programming device to the sensor. (“With reference to FIG. 1, a plurality of wireless medical devices includes a hub medical device 10 and a plurality of other wireless medical devices 12, which form a personal area network (PAN) or a body area network (BAN) 13, arranged approximate to a patient's body for monitoring and recording various physiological parameters, administering therapy, or the like. The wireless medical devices 12 communicate wirelessly to the hub medical device 10. Various wireless medical devices 12 are contemplated, such as an inner-ear sensor 14 connected to an associated electronic module 16 which is disposed at least partially in the patient's ear to measure temperature, blood pressure, pulse rate, or the like. As another example, the wireless medical devices 12 can include an ECG monitor having a plurality of ECG sensors or electrodes 18 connected to an electronic module 20 which measures and interprets the sensed signals. As another example, an SpO2 sensor 22 senses blood oxygen and pulse rate, which are communicated by an associated electronics module 24. As another example, an infusion pump or other actuator 26 injects or otherwise dispenses medications into the patient's body under the control of electrical signals from an associated electrical module 28. Other wireless medical devices 12 which sense physiological parameters or deliver therapy includes pacemakers, hearing aids, vision aids, prosthetic limbs, artificial organs, and the like” Patel: paragraph 17 & figure 1)

Regarding claim 8, The method as claimed in claim 7, wherein the capture control circuitry is configured to distinguish the first coding signal from physiological signals to identify the first coding signal. (“With reference to FIG. 1, a plurality of wireless medical devices includes a hub medical device 10 and a plurality of other wireless medical devices 12, which form a personal area network (PAN) or a body area network (BAN) 13, arranged approximate to a patient's body for monitoring and recording various physiological parameters, administering therapy, or the like. The wireless medical devices 12 communicate wirelessly to the hub medical device 10. Various wireless medical devices 12 are contemplated, such as an inner-ear sensor 14 connected to an associated electronic module 16 which is disposed at least partially in the patient's ear to measure temperature, blood pressure, pulse rate, or the like. As another example, the wireless medical devices 12 can include an ECG monitor having a plurality of ECG sensors or electrodes 18 connected to an electronic module 20 which measures and interprets the sensed signals. As another example, an SpO2 sensor 22 senses blood oxygen and pulse rate, which are communicated by an associated electronics module 24. As another example, an infusion pump or other actuator 26 injects or otherwise dispenses medications into the patient's body under the control of electrical signals from an associated electrical module 28. Other wireless medical devices 12 which sense physiological parameters or deliver therapy includes pacemakers, hearing aids, vision aids, prosthetic limbs, artificial organs, and the like” Patel: paragraph 17, figure 1 & “With reference to FIG. 3, in another embodiment, the wireless medical device wirelessly receives the current geographical location from the hub device 10. The hub medical device 10 includes a first transceiver 40' which communicates with the other wireless medical devices of the body network and a second transceiver 40'' which communicates with the infrastructure network 30. The wireless hub may be connected with a physiological data sensor and/or an actuator like the other wireless medical devices 12, or may function merely as a central controller or coordinator and for transferring physiological and/or therapy related information to and from the network 30. Similarly to the wireless medical devices 12, the hub 10 includes a location management module 46' which ascertains a current geographical position of the hub 10 and determines an associated geographical region associated with the current geographical position. The location management module 46' controls the wireless transceivers 40', 40'' to operate according to one of the operating profiles based on the determined geographical region. The location management module 46' receives the current geographical position from at least one of a user input 54', global positioning module 56', and via the infrastructure network 30. The user input 54' and global positioning module 56' function similar to that of the wireless medical devices 12. Using an input device, such as a switch (as illustrated), button, keyboard, joystick, keypad, touch-screen, touchpad, or other suitable input device, the user can select a geographical region” Patel: paragraph 26 & “Communication modules 50', 50'' receive and transmit information packets to/from the wireless medical devices 12 and the infrastructure network 30, respectively. The communications module 50' controls the transceiver 40' to transmit the packets with an operating profile dictated by the location management module 46'. Accordingly, The communications module 50'' controls the transceiver 40'' to transmit the packets with an operating profile dictated by the location management module 46'. If the hub unit 10 is connected with a sensor or actuator, then it also includes a sensor or actuator control module 52'” paragraph 28; the operation of the device using both functions, setting frequency and detecting physiological data, indicates the device handling the difference between the two)

Regarding claim 12, The method as claimed in claim 7, wherein the sensor is configured to measure a pulse of an examination object. (“Various wireless medical devices 12 are contemplated, such as an inner-ear sensor 14 connected to an associated electronic module 16 which is disposed at least partially in the patient's ear to measure temperature, blood pressure, pulse rate, or the like” Patel: paragraph 17)

Regarding claim 13, The method as claimed in claim 7, wherein: the sensor comprises a finger clip, and the connection of the programming device to the physiological data recording circuitry comprises the connector of the programming device being surrounded by the finger clip. (“As another example, an SpO2 sensor 22 senses blood oxygen and pulse rate, which are communicated by an associated electronics module 24” Patel: paragraph 17 & figure 1)

Regarding claim 14, the claim is interpreted and rejected as claim 1 stated above.

Regarding claim 15, the claim is interpreted and rejected as claim 1 stated above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Official Notice.

Regarding claim 3, The method as claimed in claim 1, wherein the physiological data recording circuitry comprises notification circuitry configured to indicate the connection of the programming device to the physiological data recording circuitry is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use notification circuitry to indicate the connection of one electronic device to another. Modifying Patel to include notification circuitry to indicate the connection of one electronic device to another would increase the overall utility of the system by providing the user with additional information regarding the connection status. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Regarding claim 4, The method as claimed in claim 1, wherein the physiological data recording circuitry comprises notification circuitry configured to indicate the transfer of the first coding signal from the programming device to the physiological data recording circuitry is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use notification circuitry to indicate the transfer of data from one electronic device to another. Modifying Patel to include notification circuitry to indicate the transfer of data from one electronic device to another would increase the overall utility of the system by providing the user with additional information regarding the status of the device. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Regarding claim 5, The method as claimed in claim 1, wherein providing the transmission frequency to the receiver comprises providing the transmission frequency via user input is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to include a user-specified communication frequency. Modifying Patel to include a user-specified communication frequency would increase the overall utility of the system by providing the user with means to choose their own communication frequency. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Regarding claim 9, The method as claimed in claim 7, wherein: the sensor comprises at least two electrodes and is configured to measure electrocardiogram data, the connector comprises at least one pin, and attaching the connector of the programming device to the sensor includes connecting the at least one pin to one of the at least two electrodes is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to include two electrodes for measuring electrocardiogram data with a connector. Modifying Patel to include two electrodes for measuring electrocardiogram data with a connector would increase the overall utility of the system by providing the user with additional information regarding the status of a user. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Regarding claim 10, The method as claimed in claim 1, wherein transferring the first coding signal from the programming device to the physiological data recording circuitry comprises outputting a time-varying electric current is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use a time-varying electric current for signaling between electronic devices. Modifying Patel to include using a time-varying electric current for signaling between electronic devices would increase the overall utility of the system by providing the user with a known way to communicate between devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Regarding claim 11, The method as claimed in claim 10, wherein transferring the first coding signal from the programming device to the physiological data recording circuitry comprises outputting a time-varying varying light signal is not specifically disclosed by Patel. Examiner takes Official Notice that it would have been well known to one of ordinary skill in the art at the time of invention to use a time-varying light signal for signaling between electronic devices. Modifying Patel to include using a time-varying light signal for signaling between electronic devices would increase the overall utility of the system by providing the user with a known way to communicate between devices. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Patel according to Official Notice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689